On Petitions for Rehearing.
FAHY, Circuit Judge.
The Power Commission and the intervenor Shell Oil Company raise in petitions for rehearing several matters which call for discussion.
The Commission points out that the Memphis Light, Gas and Water Division, the party denied intervention in Memphis Light, Gas & Water Division v. Federal Power Comm., 100 U.S.App.D.C. 205, 243 F.2d 628, 634, was not a private company whose intervention rights were considered only under the Act and rules governing intervention by private interests. We accept this correction. The Division was established under Chapter 381 of the Private Acts of the General Assembly of the State of Tennessee for the year 1939, authorizing the construction and operation of municipally owned utilities by the City of Memphis, and for related municipal purposes. The Division in that manner became a city agency for a city system, with authority in a Board of Light, Gas and Water Commissioners to make a schedule of rates for the water, gas and power services to the customers of the Division. The Division had a proprietary function, and though in this manner its own rates were made, it was not, even in a limited local sense, a public utility commission with authority as such to regulate rates. There is accordingly some question whether the Division should be considered a “regulatory body” within the meaning of Rule 1.8(a) (1). The difference between the Division and such a regulatory body as PSC no doubt accounts for the opinion in Memphis treating the Division principally as though it were a private party. The opinion does contain, however, the paragraph we now set forth in the margin.1 We do not apply this portion of the Memphis opinion in a manner to take PSC out of the coverage of section 1.8(a) (1). In so holding we recognize that when the Commission was considering the present case it could with reason consider that Memphis supported denial of intervention to PSC under section 1.8 (a) (1). But this does not seem to us to be crucial. The crucial question is, rather, whether PSC was entitled to intervenor status on filing no*147tice of intervention. If PSC gained such status by the notices filed, then PSC should have been recognized as an intervenor.
The Power Commission contends that, assuming arguendo the correctness of our construction of section 1.8(a) (1) in its application to PSC, nevertheless the Commission was not required to comply with this section of its rules, that is, the Commission is not a slave to its own rules. The Commission cites for this proposition the cases we set forth at this point in the margin.2 Such a general principle does not decide this particular case. Of course a court as well as an administrative agency may waive certain of its procedural rules, and, as the cited cases illustrate, rules of procedure have been held in some circumstances not binding upon the agency. In the case before us, however, the Commission did not decide not to apply a procedural rule. It decided the rule with which PSC complied did not govern its intervention rights, quite a different thing. It decided that under its rules, promulgated under express statutory provision for the governance of procedure, the New York State Commission did not acquire intervenor status by filing notice of intervention. In this, for the reasons explained in our main decision, we think the Power Commission was mistaken.
The Commission’s rules governing intervention were adopted, in 1947, apparently in deference to the position of public regulatory bodies in the total congressional plan envisaged by the statute. Of course these rules of procedure may be changed; but we think the Commission may not leave in effect section 1.8 (a) (1) and at the same time deny PSC the status the rule gives a State Commission which complies with it. Certainly no bad faith is suggested as attributable to PSC in intervening in these proceedings in the fulfillment of its own responsibilities to consumers in New York State, nor is there any suggestion of abuse.
The petitions for rehearing are denied.
DANAHER, Circuit Judge, adheres to the position stated in his concurring opinion.

. This paragraph of the Memphis opinion reads:
“As new matter in the petition for rehearing [before the Commission], it was argued for the first time, that Memphis Division, a city department for the sale and distribution of gas, is a ‘regulatory’ body, within the meaning of the Commission’s Rule. Aside from the fact that Memphis had previously alleged and argued its' position as a city gate customer of Texas Gas, which it seems to be, the Memphis Division was still bound under Section 15(a) of the Natural Gas Act to make a showing that would call for exercise of the Commission’s discretion permitting intervention.”
100 U.S.App.D.C. at pages 211-212, 243 F.2d at pages 634-635. (Footnotes omitted.)


. Sun. Oil Co. v. Federal Power Comm., 5 Cir., 1958, 256 F.2d 233, 239, certiorari denied, 258 U.S. 872, 79 S.Ct. 111, 3 L.Ed. 2d 103; National Labor Relations Board v. Grace Co., 8 Cir., 1950, 184 F.2d 126, 129.